Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul McDonnell on 31 May 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1: line 13, “each flats” has been change to --each flat--.
Claim 4: line 33, “of contact” has been changed to --of a contact--.
Claim 4: line 35, “flattening” has been changed to --flat--.
Claim 4: lines 40-41, “the seat, when in use, is configured to at least partially engage the pin by a circumferential portion of the pin greater than half of its circumference.” has been changed to ---- the seat, when in use, is configured to at least partially engage a circumferential portion of the pin along at least half of the circumference of the pin.--
Claim 13: line 20, “of pair of” has been changed to --of the pair of--.
Claim 13: line 28, “connect” has been changed to --connecting--.
Claim 13: line 37, “it” has been changed to --the flanged hub--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
 four flats arranged angularly and spaced from one another on a radially outer lateral cylindrical surface of the outer ring, each flats extending axially over at least one pair of annular rolling tracks for the rolling bodies made on a radially inner lateral surface of the outer ring and orientated in a circumferential direction transverse to an axis of symmetry (A) of a radially outer lateral cylindrical surface of the outer ring; a deformation sensing module fixed integrally  on each flat , each sensing module including at least a pair of deformation sensor arranged at a respective annular rolling track for the rolling bodies and orientated according to a circumferential direction, so as to extend along a circumferential profile  of the annular rolling track; wherein, 4Serial No.: 17/113,761the pair of annular rolling tracks are arranged axially in tandem, and the pair of deformation sensors are arranged parallel to one another, fixed on respective portions of each of the four flats, and arranged in an axial position substantially identical to that of the pair of annular rolling tracks.

Claim 4
four flats arranged angularly and spaced from each other on a radially outer lateral cylindrical surface of the outer ring, each flat extending axially over at least one annular rolling track for the rolling bodies made on a radially inner lateral surface of the outer ring, and orientated in a circumferential direction transverse to an axis of symmetry (A) of the radially outer lateral cylindrical surface of the outer ring; a deformation sensing module fixed integrally on each flat, each sensing module including at least one deformation sensor arranged at a respective annular rolling track for the rolling bodies and orientated circumferentially so as to extend along a circumferential profile of the annular rolling track; at least one circular seat axially passing through a flanged rim of a second end of the outer ring and arranged axially opposite a first end of the outer ring, the at least one seat configured to abut, when in use, against the suspension upright; and an electric circuit for picking up a signal related to each sensing module wherein a position of each deformation sensor  corresponds to a position of a respective portion of a flat surface delimited by each flat, on which portions of the deformation sensors are fixed integrally, the portions of the flat surface arranged at a crossing of a line of a contact angle of each of the at least one annular rolling tracks with respect to the flat surface delimited by each flat, and wherein, the seat is configured to receive, when in use, a cylindrical pin inserted in a cantilever fashion in the suspension upright to render the outer ring angularly integral with the suspension upright, and the seat, when in use, is configured to at least partially engage the pin by a circumferential portion of the pin greater than half of its circumference.

Claim 12
a radially outer cylindrical surface of the outer ring configured to couple inside a first transverse hole of the suspension upright; at least four circumferential flats arranged angularly spaced from each other on the radially outer lateral cylindrical surface of the outer ring, each flat delimiting a flat surface which extends axially over both of the tracks of the pair of annular rolling tracks and transverse to an axis of symmetry (A) of the radially outer lateral cylindrical surface of the outer ring; four deformation sensing modules each fixed integrally on a respective flat of the flour flats, each sensing module comprising  a pair of deformation sensors arranged parallel to one another at a respective annular rolling track of the pair of annular rolling tracks, each sensing module orientated according to a circumferential direction, so as to extend along a circumferential profile of the pair of annular rolling tracks; an electric circuit for picking up a signal associated with each sensing module; a second hole made in the suspension upright arranged on a side of the suspension upright radially outside the first transverse hole and on an axially inner side of the wheel hub unit, and a pin inserted in a cantilever fashion in the second hole and a radial seat of a flanged rim of the outer ring, the flanged rim abutting against the suspension upright.

Claim 13
configuring a radially outer cylindrical surface of the outer ring to couple within a first transversal hole of the suspension upright; arranging at least four circumferential flats, the flats angularly spaced from each other on the radially outer lateral cylindrical surface of the outer ring, each flat delimiting a flat surface that extends axially over both of the tracks of pair of annular rolling tracks for the rolling bodies and transversely to an axis of symmetry (A) of the radially outer lateral cylindrical surface of the outer ring; fixing four deformation sensing modules, each integral on a respective flat of the four flats, each sensing module including a pair of deformation sensors arranged parallel to each other at a respective annular rolling track and orientated circumferentially so as to extend along a circumferential profile of the annular rolling track; connecting each of the four sensing modules to the electric circuit; coupling the rolling bearing to the suspension upright by force fitting the outer ring into [[said]]the first hole; making a second hole in the suspension upright on a side axially opposite  the first hole; inserting a pin in a cantilever fashion in the second hole to couple the pin to a radial seat of a flanged rim of the outer ring and make the flanged rim abut the suspension upright; and inserting the flanged hub within the outer ring of the rolling bearing and coupling it to the inner ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656